United States Court of Appeals
                     For the First Circuit


No. 12-1243

               IVÁN GONZÁLEZ-CANCEL; JOSÉ BARBOSA

                     Plaintiffs, Appellants,

                               v.

    PARTIDO NUEVO PROGRESISTA; COMISIÓN ESTATAL DE ELECCIONES

                     Defendants, Appellees.


                          ERRATA SHEET

     The opinion of this Court issued on October 2, 2012 is
amended as follows:

     On cover page, change "DA" to "DE" between "ESTATAL" and
"ELECCIONES".